DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s election filed on 12/2/2020 has been received. 
Claims 1-20 are pending. Claims 12-15 and 20 are withdrawn from consideration. Claims 1-11 and 16-19 are rejected. 

Election/Restrictions
Applicant’s election of Group I, claims 1-11 and 16-19, in the reply filed on 12/2/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. MPEP 818.01(a).
Claims 12-15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/2/2020.

Claim Objections
Claim 16 is objected to because the phrase “by heating a drying temperature for a drying time” should be “by heating at a drying temperature for a drying time”. Correction is required. 

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 and 16-19 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 are indefinite because the meaning of the term “unenveloped shape” is not clear. The specification does not define the term “unenveloped shape”. There is no art recognized meaning of either one of an enveloped shape or an unenveloped shape. In light of the specification, it is not clear what shape(s) is/are within the scope of an unenveloped shape. 
Claim 1 is indefinite because the meaning of the phrase “forming a part of the base composition into an optionally unenveloped shape” is not clear. It is not clear whether the entire limitation is optional (i.e., the step of forming is optional) or whether the base is formed into a shape, wherein that same is optionally an unenveloped shape. 
Claim 1 is indefinite because the meaning of the phrase “simmering or boiling the optionally unenveloped shape in a water bath for reshaping of the shape for individualized shaping and production of a reshaped shape” is not clear. It is not clear how simmering or boiling performs the act of shaping or reshaping. Simmering or boiling in water is an act that causes heat transfer. It is not how water shapes or reshapes the composition. 
Claims 1 and 19 are indefinite because the meaning of the phrase “enveloping the reshaped shape from step c)”is not clear. The specification does not define the term “enveloped shape”. There is no art recognized meaning of either one of an enveloped 
Claim 8 is indefinite because the term “the shape” is ambiguous. Claim 8 recites the limitation "the shape" in line 1. Claim 8 depends from claim 1. Claim 1 recites “an optionally unenveloped shape” and a “reshaped shape”. It is not clear which of claim 1’s shapes is “is formed by cutting off or tearing off a piece from the base com position”.
Claim 9 is indefinite because the meaning of the negative alternative limitation (“wherein the composition is not present in a casing or skin at least during step c)”) is not clear. Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” MPEP 2173.05(h). In the present case, it is not clear whether the negative alternative limitation excludes a process in which the composition is in a case only (a composition in a case only is not in a skin); whether the negative alternative limitation excludes a process in which the composition is in a skin only (a composition in a skin only is not in a case); whether the negative alternative limitation excludes a process in which the composition is in both a skin and case; or whether the negative alternative limitation excludes a process in which the composition that is in either one of a case or a skin. 
Claim 10 is indefinite because the meaning of the phrase “wherein step c) is performed with a plurality of optionally unenveloped shapes together in the water bath wherein the plurality of shapes are in contact with one another during the boiling or simmering” is not clear. It is not clear whether the entire manipulative step is optional (i.e., plurality of shapes are in contact with one another during the boiling or simmering only when undeveloped shapes are present) or whether the base is formed into a shape, wherein any shapes present are in contact with one another during the boiling or simmering. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 


Examiner’s Comments
Per MPEP 2111.01 II, it is improper to import claim limitations from the specification. Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. 
As discussed in the 35 USC 112 rejections above, the scope of the claimed invention is unclear. Based on the guidance of the MPEP 2111.01 II, examiner has applied a broadest reasonable interpretation of the claimed invention in light of the specification without importing claim limitations from the specification.
The fact that this office action includes prior art rejections does not imply the claims particularly point out and distinctly claim the subject matter which the inventor regards as the invention. In the interest of compact prosecution, the prior art and the 35 USC 112 rejections are made in one office action.  

Claim Rejections - 35 USC § 102
The following is a quotation of pre-AIA  35 U.S.C. 102(b):
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 102(A)(1):
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(b) as being anticipated by Boyle, US 1,009,953 A. 
Regarding claim 1: Boyle discloses a method for producing an animal food product (Making Sausages, title) comprising providing a base composition (suitable mixture of sausage meats, p. 1, ln. 93) forming a part of the base composition (mold is filled, p. 1, ln. 92) into an optionally unenveloped shape (no casing, i.e., “dispenses with 
Regarding claim 9: Boyle discloses composition is not present in a casing or skin at least during step c) (no casing, i.e., “dispenses with the casings”, p. 1, ln. 28-29). 

Claims 1, 3, 4, 8, 9, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(b) as being anticipated by Bernacchi, US 5,008,121 A.
Regarding claim 1: Bernacchi discloses a method for producing an animal food product (a frozen comestible with a batter and/or breaded coating, col. 2, ln. 39-40). 
a) providing a base composition
Bernacchi discloses providing a base composition (any comestible that can be coated with a batter and/or breading, col. 3, ln. 25-26). 
b) forming a part of the base composition into an optionally unenveloped shape
Claim Interpretation: Forming into an unenveloped shape is optional. Therefore, the claim is interpreted as providing a base with a shape. 
Bernacchi discloses a base composition (any comestible that can be coated with a batter and/or breading, col. 3, ln. 25-26). All of the base compositions have a shape. Additionally, Bernacchi discloses forming compositions that have a shape (fabricated foods, col. 3, ln. 30; Uncooked chicken portions were fabricated from selected ratios of white and dark meat, ground and formed, col. 8, ln. 3-4). 
c) simmering or boiling the optionally unenveloped shape in a water bath for reshaping of the shape for individualized shaping and production of a reshaped shape
Claim Interpretation: The phrase is interpreted to require simmering or boiling in a water bath. The act of performing simmering or boiling in a water bath is interpreted as the act required to reshape the shape. In other words, the step of simmering or boiling in a water bath forms a reshaped shape. 
Bernacchi discloses the comestible is treated with hot water for a period of time sufficient to gelatinize the starch component of the flour to form a generally continuous membrane around the substrate (col. 5, ln. 51-55). Bernacchi discloses the hot water 
d) optionally enveloping the reshaped shape from step c)
Claim Interpretation: The phrase is expressly optional. Therefore, it is not required for the prior art to teach the step for the prior art to be encompassed within the breadth of the claim.  
For the performance of the optional step of enveloping the reshaped shape, see the rejection of claim 19 below. 
Regarding claim 3: Bernacchi discloses applying a coating comprising color or flavor on the reshaped shape (second coating to impart the desired coloring and flavoring, col. 6, ln. 57-58). 
Regarding claim 4: Bernacchi discloses drying the coating (twice-coated comestibles are fried a second time, col. 7, ln. 11-13; Note: frying is encompassed within the recited drying because the process of frying removes moisture from the surface of the fried food). 
Regarding claim 8: Bernacchi discloses the shape is formed by cutting off or tearing off a piece from the base composition (white and dark meat, ground and formed into 0.5 oz. sections, col. 8, ln. 4-5). 
Regarding claim 9: Bernacchi does not disclose the composition is in a case. Bernacchi does not disclose the composition is in a skin. Therefore, Bernacchi is encompassed within the negative alternative limitation that composition is not present in a casing or skin at least during step c). 
Regarding claim 16: Bernacchi discloses drying the coating (twice-coated comestibles are fried a second time, col. 7, ln. 11-13; Note: frying is encompassed within the recited drying because the process of frying removes moisture from the surface of the fried food). Bernacchi discloses the drying is performed by heating at a drying temperature (205°C to 216°C, col. 7, ln. 19) for a drying time (two minutes, col. 7, ln. 18). 
Regarding claim 19: For the purposes of this rejection, the phrase “enveloping the reshaped shape” is interpreted as encompassing a coating applied to the reshaped .

Claims 1, 8, 9, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(b) as being anticipated by Buemi, US 4,332,823 A. 
Regarding claim 1: Buemi discloses a method for producing an animal food product (fabricated meat and meat by-products, col. 1, ln. 6-11). 
a) providing a base composition 
Buemi discloses providing a base composition (meat and meat by-products, col. 2, ln. 45-46).
b) forming a part of the base composition into an optionally unenveloped shape
Claim Interpretation: Forming into an unenveloped shape is optional. Therefore, the claim is interpreted as providing a base with a shape. 
Buemi discloses the composition is formed (formed into small chunks, col. 3, ln. 24). 
c) simmering or boiling the optionally unenveloped shape in a water bath for reshaping of the shape for individualized shaping and production of a reshaped shape
Claim Interpretation: The phrase is interpreted to require simmering or boiling in a water bath. The act of performing simmering or boiling in a water bath is interpreted as the act required to reshape the shape. In other words, the step of simmering or boiling in a water bath forms a reshaped shape. 
Buemi discloses the shaped composition (chunks) is simmered or boiled in a water bath (chunks are placed in a blancher where the temperature of the water is maintained in the range of 170°F to 210°F for approximately 3-6 minutes, col. 3, ln. 29-31). 
d) optionally enveloping the reshaped shape from step c)
Claim Interpretation: The phrase is expressly optional. Therefore, it is not required for the prior art to teach the step for the prior art to be encompassed within the breadth of the claim.  
For the performance of the optional step of enveloping the reshaped shape, see the rejection of claim 19 below. 

Regarding claim 9: Buemi does not disclose the composition is in a case. Buemi does not disclose the composition is in a skin. Therefore, Buemi is encompassed within the negative alternative limitation that composition is not present in a casing or skin at least during step c). 
Regarding claim 17: Buemi discloses the base composition comprises gelatin (col. 4, ln. 4). 
Regarding claim 19: For the purposes of this rejection, the phrase “enveloping the reshaped shape” is interpreted as encompassing packaging the reshaped shape. Buemi discloses the product may be packaged (col. 3, ln. 39-40). 

Claims 1, 8-11, and 19 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(b) as being anticipated by Keszler, US 4,057,650 A. 
Regarding claim 1: Keszler discloses a method for producing an animal food product (meat products, col. 1, ln. 16). 
a) providing a base composition 
Keszler discloses providing a base composition (preparing small pieces of meat, col. 3, ln. 43). 
b) forming a part of the base composition into an optionally unenveloped shape
Claim Interpretation: Forming into an unenveloped shape is optional. Therefore, the claim is interpreted as providing a base with a shape. 
Keszler discloses forming a part of the base composition into a shape (mold the encased material, col. 4, ln. 61).
c) simmering or boiling the optionally unenveloped shape in a water bath for reshaping of the shape for individualized shaping and production of a reshaped shape
Claim Interpretation: The phrase is interpreted to require simmering or boiling in a water bath. The act of performing simmering or boiling in a water bath is interpreted as the act required to reshape the shape. In other words, the step of simmering or boiling in a water bath forms a reshaped shape. 

d) optionally enveloping the reshaped shape from step c)
Claim Interpretation: The phrase is expressly optional. Therefore, it is not required for the prior art to teach the step for the prior art to be encompassed within the breadth of the claim.  
For the performance of the optional step of enveloping the reshaped shape, see the rejection of claim 19 below. 
Regarding claim 8: Keszler discloses the shape is formed by cutting off or tearing off a piece from the base composition (cuts, col. 3, ln. 55; pieces of meat are cut, col. 5, ln. 63-64). 
Regarding claim 9: Keszler discloses the composition is in a case (col. 4, ln. 59-60). Keszler does not disclose the composition is in a skin. Therefore, Keszler is encompassed within the negative alternative limitation that composition is not present in a casing or skin at least during step c). 
Regarding claim 10: Keszler discloses the composition is sliced and packaged (col. 5, ln. 66-67). 
Keszler discloses the packaged composition may be placed in a water bath and simmered.  Keszler discloses complete sterilization of the cured and bound product within its sealed casing (col. 10, ln. 41-42). Keszler illustrates discloses pieces of composition (slice of meat product, fig 2, col. 5, ln. 62) in contact with one another (see fig. 2, illustrating plurality of slices in contact) during simmering (about 130° F, col. 10, ln. 50) in a water bath (col. 10, ln. 51). 
Regarding claim 11: Keszler discloses the composition is in slice form (col. 5, ln. 66-67). 
Regarding claim 19: Keszler discloses enveloping the reshaped shape from step c) is performed in step d) (sliced and packaged, col. 5, ln. 66-67). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8, 9, 11, 16, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Phelps et al., US 2009/0068316 A1; in view of Poarch, US 4,202,907 A.
Regarding claim 1: Phelps discloses a method for producing an animal food product (pet food, abstract). 
a) providing a base composition 
Phelps discloses providing a base composition (meat, para 0017). 
b) forming a part of the base composition into an optionally unenveloped shape
Claim Interpretation: Forming into an unenveloped shape is optional. Therefore, the claim is interpreted as providing a base with a shape. 
Phelps discloses forming a part of the base composition into an optionally unenveloped shape (slugs of meat mixture, para 0020). 
c) simmering or boiling the optionally unenveloped shape in a water bath for reshaping of the shape for individualized shaping and production of a reshaped shape
Claim Interpretation: The phrase is interpreted to require simmering or boiling in a water bath. The act of performing simmering or boiling in a water bath is interpreted as the act required to reshape the shape. In other words, the step of simmering or boiling in a water bath forms a reshaped shape. 
Phelps discloses the shaped base composition (slugs of meat mixture) are "immersed" in the hot water vapor atmosphere inside the cooking chamber (para 0024). Phelps discloses the cooking device can be any type of cooking device (para 0025). Phelps discloses the shaped base composition (slugs of meat mixture) changes shape 
Phelps does not disclose boiling in a water bath. 
Poarch is drawn to sausage and meatball products (abstract). Poarch discloses cooking meatballs in boiling water (col. 12, ln. 25). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute cooking via immersion in a hot water vapor atmosphere or any type of cooking device, as taught in Phelps, with cooking in boiling water, as taught in Poarch, to obtain a method for producing an animal food product wherein a base composition is boiled in a water bath. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of cooking the base composition (slugs of meat mixture/meatballs) for the following reasons. Phelps discloses the cooking can happen via immersion in a hot water vapor atmosphere or any type of cooking device. Poarch discloses cooking base composition (slugs of meat mixture/meatballs) via boiling in a water bath. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
d) optionally enveloping the reshaped shape from step c)
Claim Interpretation: The phrase is expressly optional. Therefore, it is not required for the prior art to teach the step for the prior art to be encompassed within the breadth of the claim.  
Regarding claim 2: Phelps discloses introducing a structure (grill-marks, para 0027) into a surface of the shape (impressed upon one side of the slugs, para 0027) after the simmering or boiling of step c) (after cooking device, para 0027).
Regarding claim 3: Phelps discloses applying a coating (liquid applied via a spraying device, para 0028) comprising a flavoring (caramel and/or vinegar, para 0027) and a coloring (caramel, para 0028) to the reshaped shape (after cooking device, para 0027).
Regarding claim 4: Phelps discloses drying the coating (heated in broiler device, para 0030, causing Maillard reactions, para 0029).

Regarding claim 8: Phelps discloses the shape is formed by cutting off or tearing off a piece from the base composition (cutting device, para 0023). 
Regarding claim 9: Phelps and Poarch do not disclose the composition is in a case. Phelps and Poarch do not disclose the composition is in a skin. Therefore, Phelps and Poarch are encompassed within the negative alternative limitation that composition is not present in a casing or skin at least during step c).
Regarding claim 11: Phelps and Poarch do not expressly state the forming in step b) produces shapes in slice form. However, it would have been obvious to one having ordinary skill in the art to make the shape a slice because it has been held that changes in shape are prima facie obvious. MPEP 2144.04 IV B.
Regarding claim 16: Phelps discloses drying for heating a drying temperature for a drying time (para 0030). 
Regarding claim 18: Phelps discloses introducing a structure (grill-marks, para 0027) by embossing (wire mesh of conveyors are impressed upon one side of the slugs, para 0027). Additionally, Phelps discloses introducing a structure performed by branding (para 0030). Branding is encompassed within the breadth of the recited stamping because contact is required to form the brand on the food product. 
Regarding claim 19: Phelps discloses enveloping the reshaped shape from step c) is performed in step d) (packaging, para 0033). 

Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Phelps et al., US 2009/0068316 A1; in view of Poarch, US 4,202,907 A; as applied to claims 1-4, 6, 8, 9, 11, 16, 18, and 19 above, and in further view of Wells et al., US 4,245,613 A.
Phelps in view of Poarch is relied on as above. 
Phelps does not disclose the drying temperature is varied during the drying time. 
Wells is drawn to a tunnel oven (title). Wells discloses the tunnel oven provides preselected accurate temperatures in each tunnel of the oven for accurate, stable, predictable, repeatable heating of products therein (col. 3, ln. 4-8). Wells discloses the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to use a broiler, as taught in Phelps, wherein the broiler is a tunnel oven that varies temperature by no more than about 30°F to 50°F, as taught in Wells, to obtain a method for producing an animal food product wherein the drying temperature is varied during the drying time. One of ordinary skill in the art at the time the invention was filed would have been motivated to use the tunnel oven because it provides preselected accurate temperatures in each tunnel of the oven for accurate, stable, predictable, repeatable heating of products therein (Wells, col. 3, ln. 4-8).

Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Phelps et al., US 2009/0068316 A1; in view of Poarch, US 4,202,907 A; as applied to claims 1-4, 6, 8, 9, 11, 16, 18, and 19 above, and in further view of Joly et al., US 2010/0316777 A1. 
Phelps in view of Poarch is relied on as above. Phelps discloses adding a coating (para 0028) prior to drying (broiler). Phelps discloses the coating adds color and flavor to the product (para 0028). 
Phelps in view of Poarch does not disclose adding smoke in the drying tunnel. 
Joly is drawn to a method and apparatus for smoking food products (abstract). Joly discloses smoking is the process of flavoring or cooking food by exposing it to smoke (para 0003). Joly discloses smoke can enhance the flavor of food products, which include meats (para 0003). Joly discloses the method permits objective determinations of the amount of smoke flavor received by a smoked food product, which provides a useful measure of the quality and consistency of smoked food products (para 0005). Joly discloses the smoking process also dries the food (para 0008, 0046). Joly discloses the food product is conveyed into a tunnel (smoking area, #130, para 0027). Joly discloses the food is smoked in the smoking area (para 0027). Joly discloses smoke is delivered to the smoking area (para 0029). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide a coating comprising a flavor and color, as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WALTER A MOORE/           Primary Examiner, Art Unit 3619